Citation Nr: 0106100	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  00-02 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an increased schedular rating for 
residuals of renal calculi, currently evaluated as 10 percent 
disabling.  

2.  Entitlement to an increased rating for residuals of 
injury to muscle group XIX, residuals of an appendectomy and 
ventral hernia, currently evaluated as 20 percent disabling.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from May 1941 to July 1945.  
The current claims were received in August 1997.  The 
Department of Veterans Affairs (VA) Regional Office (RO) 
denied the benefits sought on appeal in January 1998, and the 
veteran appealed the denials.  

The RO also denied an increased (compensable) rating for 
residuals of a hemorrhoidectomy at that time, and notified 
the veteran of its decision and of his right to appeal it, 
but the veteran did not appeal that decision.  Accordingly, 
the Board of Veterans' Appeals (Board) has no jurisdiction 
over that matter.  38 U.S.C.A. §§ 7104, 7015 (West 1991).

The veteran requested and then in March 2000 failed to appear 
for a hearing before a member of the Board.

The issue of entitlement to an increased rating for the 
veteran's ventral hernia disability is the subject of a 
remand section of this decision.


FINDINGS OF FACT

1.  The medical evidence indicates that there are no 
currently-shown residuals of renal calculi and that the 
disability is asymptomatic at this time.  

2.  A 10 percent schedular disability rating for residuals of 
renal calculi has been in effect for more than 20 years.  


CONCLUSIONS OF LAW

1.  The criteria for a schedular disability rating in excess 
of 10 percent for residuals of renal calculi have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.115b, Diagnostic Codes 7508, 7509 (2000).
2.  The  currently-assigned 10 percent schedular disability 
rating for residuals of renal calculi is preserved from 
reduction.  38 U.S.C.A. §§ 110, 1155 (West 1991); 
38 C.F.R. § 3.951 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to an increased rating for residuals of renal 
calculi.

Preliminarily, the Board notes that while the scope of the 
VA's duty to assist has been broadened during the course of 
this claim, the record is compliant with the requirements of 
the new law, and all evidence necessary to render a fair and 
impartial determination with respect to this claim is of 
record.  Accordingly, the appeal as to this matter may be 
decided without further development.  

Factual background

The veteran contends that an increased rating is warranted 
for the disability at issue because he meets the rating 
criteria for an increased rating.  Namely, he takes Pyridium(r) 
and self-catheterizes regularly to assist drainage and to 
avoid urinary infections.

Service medical records reveal that the veteran complained of 
pain in his back and passing blood in his urine in December 
1944.  Genitourinary studies revealed a small calculus in 
each kidney pelvis.  A cystoscopy and pyelogram in December 
1944 showed the ureteral orifices to be normal, and no 
bladder abnormalities were reported. 

Service medical records further show that the veteran had 
attacks of costovertebral angle pain about once a week 
beginning in late March 1945, and that he passed a small 
calculus from the left ureter in June 1945.  The veteran was 
discharged from the service because it was felt that there 
would be a recurrence of stones which would require repeated 
hospitalizations.  

On private evaluation in September 1947, the impressions were 
"good functioning upper urinary tract," and bilateral renal 
calculi.  On VA genitourinary examination in September 1947, 
the veteran denied urinary symptoms, including blood in his 
urine, since discharge from the service.  

On VA genitourinary examination in September 1949, the 
veteran reported that he had passed a small calculus in March 
1949, preceded by typical ureteral colic on the left.  Since 
then, the veteran had experienced no pain and had had no 
other urinary symptoms such as frequency, dysuria, or 
hematuria.  Clinically, he had no costovertebral angle 
tenderness on the left and slight tenderness on the right.  
The diagnoses were renal calculus not found on the left, and 
symptomatic right renal calculus.  

A 10 percent rating has been in effect for residuals of renal 
calculi since December 1949.  See the RO's October 1949 
rating decision.

A June 1968 private medical record states that the veteran 
had last passed renal stones in 1947.  An intravenous 
pyelogram in June 1968 showed a calculus in the right kidney.  
Private right pyelolithotomy and right nephropexy were 
performed in July 1968.  

VA X-rays of the veteran's kidneys, ureters, and bladder 
showed no definite urinary calculi in February 1982.  On 
private medical evaluation in September 1982, the veteran 
stated that he had last had renal stones in 1968.  

In August 1983, the Board denied service connection for 
bladder dysfunction.  

On private medical evaluation in January 1984, the veteran 
reported that he had last spontaneously passed a kidney stone 
two years beforehand.  A February 1984 private operation 
report indicates that the veteran had bladder cancer removed 
at that time.  

An August 1989 private medical record indicates that the 
veteran was having urinary retention due to benign prostatic 
hypertrophy, and that a transurethral resection of the 
prostate was accomplished to relieve it at that time.  

Private medical records dating from 1995 to 1996 are 
contained in the claims folder, showing treatment for, among 
other things, transient urinary retention.  A January 1996 
private medical record indicates that the veteran had had an 
episode in November 1994 of ascites, generalized edema, and 
acute renal insufficiency, which was blamed on a ruptured 
bladder which had spontaneously repaired.  In January 1995, 
he had had an acute renal insufficiency which was believed to 
have been due to Advil(r).  The veteran had currently presented 
to the emergency room because of urinary retention which had 
not been relieved by self catheterization.  A Foley catheter 
was placed and then subsequently removed by the treating 
private physician, who felt that the veteran had had an 
episode of bladder obstruction without significant outlet 
obstruction.  The impression was recurrent episodes of acute 
renal failure probably due to non-steroidal anti-inflammatory 
drugs and bladder trauma.  

On VA examination in September 1997, the veteran reported a 
history of dysuria and hematuria with acute onset in 1968, as 
well as a history of bladder cancer and prostatitis, with a 
transurethral resection of the prostate for the latter.  The 
veteran reported that he would perform self catheterizations 
intermittently when he would have decreased micturition.  The 
veteran indicated that he was taking Pyridium(r) and he denied 
a recurrence of renal calculi.  He was unable to recall 
abdominal X-rays or intravenous pyelograms at any recent 
time.  Clinically, the veteran had no abdominal guarding or 
discomfort when lying supine, and he had no rebound or 
referred pain.  There were no renal artery bruits or 
abdominal pulsations.  There was no costovertebral angle 
tenderness with blunt percussion.  An upper gastrointestinal 
series with kidney urinary bladder visualization was 
performed, with no evidence of renalith.  The examining 
physician then concluded that there was insufficient evidence 
at present to warrant the diagnosis of recurrent renal 
calculi, or of residuals thereof.  

A November 1998 letter from the veteran's private physician 
states that the veteran had been under his care for problems 
including chronic urinary retention requiring intermittent 
self-catheterizations complicated by recurring urinary tract 
infections and a couple of episodes of acute renal failure.  
He also had a history of bladder cancer.  He was avoiding 
recurring urinary tract infections by daily intermittent self 
catheterizations.  

On VA examination in July 1999, the veteran stated that he 
had had kidney stones in 1945, so he was medically surveyed 
out of the service.  He stated that he was passing blood back 
then until he passed a stone which was the size of a match 
head, in 1949.  He had had a lot of kidney trouble since 
then, with infections.  It would hurt across the flanks in 
his back, on both sides.  He would also get pain if he stood 
too long or would ride in a car for a long time.  Two years 
before this July 1999 VA examination, he had to catheterize 
himself daily.  Before that, for about four or five years, he 
could not empty his bladder fully, and he would get 
infections.  He had had no further bleeding or pains of renal 
colic.  He had been told that the cause of his problem with 
his bladder was that it was enlarged and had lost its 
elasticity and could not contract.  This would cause urinary 
tract infections, the last of which was about a year before 
this examination.  He would take Pyridium(r) tablets when 
necessary for burning after catheterization, about every 
other day.  He would get a slight fever with bladder 
infections, which he would have almost all the time.  He had 
had a transurethral resection of the prostate in the late 
1980's.  After that, he did not have all the burning.  He had 
had bladder cancer 12 years before the examination, he 
reported, and it had been cured with treatment.  His kidneys 
had shut down on him twice in the past four years also.  He 
would fill up with water from his waist up to his face, and 
then they would have to remove it with a catheter.  
Clinically, the veteran was in no acute distress and his 
bladder was not percussible.  He had no costovertebral angle 
tenderness.  X-rays of the abdomen, including the kidneys, 
ureters, and bladder, revealed no calcifications over the 
urinary tract, and the radiographic impression was no 
evidence of renal stones.  The examining physician's 
impressions were history of renal calculi which had been 
spontaneously passed; benign prostatic hypertrophy, status 
post transurethral resection of the prostate; and bladder 
cancer, status post surgery and chemotherapy.  The physician 
opined that the veteran's present symptoms did not arise from 
the veteran's renal calculi but from his bladder and prostate 
problems.  

Analysis

Schedular disability ratings are determined by the 
application of a schedule of ratings which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991).  Separate diagnostic codes identify the various 
disabilities.  38 C.F.R. Part 4.  

Renal calculi, also known as nephrolithiasis, are rated under 
Diagnostic Code 7508, which indicates that they should be 
rated as hydronephrosis, except for when there are recurrent 
stone formations requiring diet therapy, drug therapy, and/or 
invasive or non-invasive procedures more than two times per 
year, in which case a 30 percent rating would be warranted.  
The evidence does not show current renal calculi or that they 
require the veteran to be on diet therapy or drug therapy or 
that he has had procedures to alleviate them over the current 
rating period.  Instead, the evidence shows that the veteran 
takes Pyridium(r) to relieve burning after he catheterizes due 
to prostate and bladder problems.  It shows no renal calculi 
during the rating period.

The Diagnostic Code for hydronephrosis, Diagnostic Code 7509, 
indicates that when hydronephrosis is severe, it is to be 
rated as renal dysfunction.  When there are frequent attacks 
of colic with infection (pyonephrosis), and kidney function 
is impaired, a 30 percent rating is warranted.  When there 
are frequent attacks of colic, requiring catheter drainage, a 
20 percent is warranted.  When there is only an occasional 
attack of colic, and there is no infection and no need for 
catheter drainage, a 10 percent rating is warranted.  
38 C.F.R. § 4.115b, Diagnostic Code 7509 (2000).  

The evidence in this case shows that the veteran is rated as 
10 percent disabled from residuals of renal calculi and that 
he has been so rated for more than 20 years.  As such, his 10 
percent rating is protected, per 38 C.F.R. § 3.951 (2000), 
which provides that disability compensation ratings which are 
in effect for 20 years or more will not be reduced unless 
there is a showing that such rating was based on fraud.  
There is no showing or suspicion as to fraud here.

The evidence also shows that there are no current residual 
manifestations from the veteran's service-connected renal 
stone disability.  The veteran denied having recent stones at 
that time of the September 1997 VA examination, he had no 
costovertebral angle tenderness clinically then, and an upper 
gastrointestinal series with kidney, ureter, and bladder 
visualization was negative for renalith.  The examiner 
indicated that the evidence did not warrant a diagnosis of 
renal calculi or residuals thereof.  Likewise, on VA 
examination in July 1999, the veteran denied recent bleeding 
and renal colic, X-rays revealed no evidence of renal stones, 
and while the veteran stated that he would have flank pain, 
the examiner opined that the veteran's present symptoms did 
not arise from renal calculi, but from bladder and prostate 
problems.  

While the evidence shows that the veteran has current urinary 
disability, as reflected by his symptoms of urinary retention 
and burning after catheterization, and that he takes 
Pyridium(r), the evidence, including the medical opinion 
rendered at the time of the VA examination in July 1999, also 
shows that his current problems are due to bladder and 
prostate problems and from renal failure from taking non-
steroidal anti-inflammatory drugs rather than from residuals 
of renal stones.  The evidence indicates that there are no 
current residuals of renal calculi.  

As discussed above, evaluating non-service-connected 
impairment and symptomatology under a rating for a 
service-connected disability is prohibited.  Service 
connection is not in effect for bladder or prostate problems 
or for renal failure from non-steroidal anti-inflammatory 
drugs, and as such, payment of compensation for them under 
the guise of compensating residuals of renal stones is 
prohibited.  38 C.F.R. § 4.14.  

The representative has requested application of the benefit 
of the doubt doctrine.  The doctrine is not for application 
in this case, however, as the evidence is not so evently 
balanced for and against the veteran's claim as to warrant 
such consideration. 

The Board notes that in the November 1999 Statement of the 
Case, the RO provided the veteran the provisions of 
38 C.F.R. § 3.321(b)(1) (2000), which pertain to 
extraschedular ratings.  However, it did not consider those 
provisions at that time, nor has it considered them at any 
other time during the course of the veteran's claim.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the question of an extraschedular 
rating is a component of a claim for an increased rating.  
See Bagwell v. Brown, 9 Vet. App. 157 (1996); see also 
VAOGCPREC 6-96 (finding that the Board may deny 
extraschedular ratings, provided that the RO has fully 
adjudicated the issues and followed appropriate appellate 
procedure).  Bagwell left intact, however, a prior Court 
holding in Floyd v. Brown, 9 Vet. App. 88, 95 (1996), which 
found that when an extraschedular grant may be in order, that 
issue must be referred to those "officials who possess the 
delegated authority to assign such a rating in the first 
instance," pursuant to 38 C.F.R. § 3.321.  In this case, 
while the RO issued the veteran a statement of the case in 
November 1999 containing the provisions of 38 C.F.R. § 
3.321(b)(1), it has not specifically considered whether 
referral for an extraschedular evaluation may be in order.  
Consequently, the Board refers this matter to the RO for 
initial consideration.


ORDER

A schedular disability rating in excess of 10 percent for 
residuals of renal calculi is denied.  


REMAND

Entitlement to an increased rating for residuals of injury to 
muscle group XIX, residuals of an appendectomy and ventral 
hernia.  

The veteran contends that he is more than 20 percent disabled 
due to his service-connected ventral hernia disability.

Service medical records show that he underwent surgical 
repair of a small, incomplete mid rectus ventral hernia in 
November 1944.  A January 1945 recapitulation of treatment 
indicates that the veteran had had a ruptured appendix before 
service which was operated upon at a private hospital in 
February 1940, and that the veteran had had an appendectomy 
through a McBurney incision at a service hospital in February 
1942 after another attack of appendicitis.  

The veteran has a history of post-service abdominal 
operations of record, to include, in February 1992, a right 
inguinal hernia repair with Marlex mesh reinforcement by a 
private physician.

The veteran's service-connected ventral hernia disability was 
previously rated as 10 percent disabling under 
38 C.F.R. § 4.73, Diagnostic Code 5319 until the time of an 
August 1994 RO rating decision.  At that time, it was rated 
as 20 percent disabling under 38 C.F.R. § 4.114, Diagnostic 
Code 7339.  The next higher rating under Diagnostic Code 5319 
is a 30 percent rating, for moderately severe injury to 
muscle group XIX.  The next higher rating under Diagnostic 
Code 7339 is a 40 percent rating, for a large postoperative 
ventral hernia which is not well supported by a belt under 
ordinary conditions. 

After reviewing the provisions of 38 C.F.R. § 4.56 (2000) and 
the evidence of record, the Board concludes that there is not 
enough clinical information of record to determine whether or 
not the veteran meets the criteria for a 30 percent rating 
under Diagnostic Code 5319, and it should be considered under 
the circumstances.  The assignment of a particular Diagnostic 
Code is "completely dependent on the facts of a particular 
case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
Diagnostic Code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology..  

A November 1998 letter from the veteran's private physician 
indicates that the veteran has limitation of motion of his 
trunk associated with his multiple abdominal incisions and 
scar tissue, and that because of this, the veteran has 
difficulty picking things up off of the floor and a similar 
difficulty in carrying them.  

The provisions of Diagnostic Code 5319 indicate that muscle 
group XIX is made up of the rectus abdominis, external 
oblique, internal oblique, transversalis, and the quadratus 
lumborum muscles, and that the muscles function in support 
and compression of the abdominal wall and lower thorax, flex 
and laterally move the spine, and are synergists in strong 
downward movements of the arm.  The current extent of 
disability that the veteran has to these muscles is not 
sufficiently explained in medical records.  All that is known 
is that the veteran has "difficulty" in performing certain 
tasks.  Other indicia to consider insofar as the question of 
whether the veteran's muscle group XIX disability more nearly 
approximates moderate, as opposed to moderately severe, 
disability to muscle group XIX, must be further developed in 
order to assist the veteran with his claim.  See 
38 C.F.R. § 4.56 (2000), which specifies how to differentiate 
between moderate and moderately severe muscle disability.  

In light of the above, the Board believes that the medical 
record on appeal is inadequate to evaluate the veteran's 
claim in a fair and informed manner.  The Board must ensure 
that it obtains a complete picture of a claimant's disorder 
in order to fulfill that responsibility.  See Littke v. 
Derwinski, 1 Vet. App. 90 (1990); Hyder v. Derwinski, 1 Vet. 
App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121 (1991).  
Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required in 
order to fulfill the statutory duty to assist.  See Ascherl 
v. Brown, 4 Vet. App. 371, 377 (1993).

Accordingly, the case is REMANDED to the RO for the following 
action:  

1.  The RO should contact the veteran 
and ascertain if he has received any 
VA, private or other treatment for the 
disability at issue which is not 
currently of record.  The veteran 
should be provided with the necessary 
authorizations for the release of any 
treatment records not currently on 
file.  The RO should then obtain these 
records and associate them with the 
claims folder.  All efforts which are 
made to obtain such medical records 
should be documented in the veteran's 
VA claims folder.   

2.  A VA surgical examination should be 
conducted.  The examining physician 
should review the claims folder and the 
provisions of 38 C.F.R. § 4.56, examine 
the veteran, and thereafter describe the 
nature, extent, and severity of the 
disability to muscle group XIX which is 
clinically present, in a manner which 
will enable VA adjudicators to classify 
the veteran's disability to muscle group 
XIX appropriately under the rating 
criteria.  Specifically, the examiner 
must include information as to the 
existence and/or degree of loss of deep 
fascia or muscle substance and 
impairment of muscle tonus in muscle 
group XIX, and as to whether these are 
discernable by palpation.  Loss of power 
or lowered threshold of fatigue should 
also be tested for and reported, and it 
should be determined whether the veteran 
has normal firm resistance of his 
muscles, and the results of that inquiry 
must be reported.  Photographs of the 
disability should be taken and 
incorporated into the veteran's claims 
folder.  The report of the examination 
should be associated with the veteran's 
VA claims folder.  

3.  The RO shall take such development or 
review action as it deems helpful with 
respect to the claim for an increased 
rating for the disability at issue, 
including any and all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475.  After any 
appropriate developmental action has been 
completed, the RO should readjudicate the 
veteran's claim.

4.  If any of the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

By this action, the Board intimates no opinion, legal or 
factual, as to the ultimate dispositions warranted as to 
these issues.  The Board notes that RO compliance with this 
remand is not discretionary.  If the RO fails to comply 
with the terms of this remand, another remand for 
corrective action is required.  Stegall v. West, 11 Vet. 
App. 268 (1998).

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	Heather J. Harter
	Acting Member, Board of Veterans' Appeals

 


